Opinion by
Beatty, J.
This was a proceeding in equity to compel the transfer of certain shares of stock to the plaintiff; and if said stock could not be transferred, then asking a decree for compensation and damages, for the failure to transfer the stock.
The plaintiff alleges that he had held five hundred and fifty feet of ground in the North American Mining Co. claim. That he first sold *115and assigned three hundred and fifty-two and a half feet of it to individuals, and then conveyed the remainder, one hundred and ninety-seven and a half feet to the trustees of a corporation formed to work said claim. That in consideration of said conveyance he was to have had transferred to him one hundred and ninety-seven and a half shares of stock. But before the deed to the Trustees was recorded, he admits having sold ten feet more of the ground. So he only claims that the Trustees should transfer to him one hundred and eighty-seven and a half shares of stock.
The answer alleges that the plaintiff, before the conveyance to the Trustees, had conveyed to others three hundred and seventy-seven and a half feet, (say twenty-five feet more than plaintiff admits) and after the conveyance to the Trustees, and before they were ready to issue the stock, he had conveyed his interest in one hundred and eighty-two and a half feet to others. This would make more by ten feet than plaintiff ever claimed in the company.
On the trial of the case, the plaintiff proved that he had made a demand for his stock in the latter part of June, 1863 ; and proved that in the year 1864 this stock was at one time worth two hundred dollars per share, and rested.
The defendant proved conveyances from the plain tiff to the amount of three hundred and eighty-seven and a.half feet, which were admitted without objection. The defendant then offered in evidence three other deeds, or rather copies of deeds, from the plaintiff to other persons, for other portions of the same mining ground. These instruments were rejected, and this rejection forms the principal ground of complaint on the part of appellant. The facts in relation to each one of these instruments will be more particularly noticed when we come to consider the assignment of errors.
There are numerous errors assigned by appellants, only two of which it will be necessary to notice, as a determination of these points will probably settle the entire controversy. The first assignment of error is that the Court adopted an erroneous rule in estimating damages.'
The plaintiff, if entitled to stock at all, became so entitled about the last of June, 1863.
At that time he demanded his stock, and it was refused. He offered no proof of the value of the stock at the day he demanded *116it, nor at the day of trial. He only offered proof of the highest market value of the stock between the tenth day of June, 1863, and the day of trial. It was proved that, at one time in April, 1864, the stock was worth two hundred dollars per share. And the Court gave judgment in damages for the value of the stock at that price. This was clearly an erroneous basis for the estimation of damages.
In the action of trover, it has been sometimes held that the measure of damages is the highest price of the article converted between the day of conversion and the day of trial. In other cases, between the conversion and the commencement of action.
Whilst it cannot be denied that there are some respectable authorities containing both these propositions, we cannot think they are founded either in reason or justice. We think such propositions contrary to some of the best settled principles of the Common Law.
The theory of all actions for damages is, that the plaintiff sues for those damages which he has already sustained. He could not say in his complaint that he had already sustained certain damage, and expected to sustain other damage before the suit was tried. Nor could he say he had sustained certain damage by the conversion of his property, and subsequently other damage arising from the fact that the particular kind of property converted had risen in value since the conversion.
The action is for converting the property; the utmost limit of damages would be the amount of money it would have taken to replace the property converted. But as the plaintiff has to wait for that money until he recovers it in his action, doubtless it would be just and proper to allow interest from the time of conversion. That the property afterwards rises or falls in value cannot be the subject of legitimate inquiry. If the plaintiff were allowed to show after the conversion the property rose in value, and the conversion deprived him of this profit, it would be proper to allow defendant in rebuttal to show that, if the property had not been converted, plaintiff would have sold, and that not he, but another, would have made the profit. Why not allow the defendant to show that if he had not converted the property, plaintiff would have exchanged it for other property, which afterwards became worthless, and thereby defeat all claim for damages ? Such propositions would not, of *117course, be listened to with respect by any Court, yet we think they are scarcely less in conflict with the established and settled doctrines of the law than the proposition to allow the plaintiff to prove the temporary speculative value which an article may have had months or years after conversion. We think the true rule of damages in a case of trover is the value of the article when converted, with interest from that time to the time of trial, with perhaps this modification : when there has been an actual conversion at one time, which however is not clearly brought home to the knowledge of the plaintiff, and he subsequently makes a demand for the article, and is refused, he-may prove value at the time of the demand and refusal. Eor although there may have been an actual prior conversion, he is not properly bound by it until he knows it has been converted. As he could not know the actual time of conversion, he ought, as against a wrong-doer, to be allowed to prove the value at the time he first learned he could not obtain his property on demand.
And we are satisfied that some of the ablest Courts of the United States have uniformly held that the measure of damages is to be fixed by the value of the property at the time of conversion. The decisions of the Courts of Massachusetts and Kentucky have, we think, uniformly adopted this rule.
On the other hand, those Courts which have held that the highest price of an article between the time of conversion and trial, or commencement of the action, is the proper criterion of damages, are not uniform or consistent in their rulings. But, whatever may be the rule in a case of trover, there could be no room for doubt in such a proceeding as this.
The plaintiff asks for the stock itself, not for damages. If the Court finds he is entitled to the stock, but defendant cannot transfer the stock, because it has none to transfer, then there can certainly be but one rule or measure of damages : that is to decree as much as would buy the same amount of stock at the time the decree is rendered, for the money comes in lieu of the stock — stock which should be transferred at or after the decree, and it is wholly immaterial what that stock may have .been worth, at any former period.
The other assignment of error which we shall notice is as to the rejection of certain deeds offered in evidence by defendant and *118rejected by the Court. The first paper offered was a certified copy of a deed from John O’Mara to Pettybridge, dated September, 1860 — twenty-five feet of ground in the North American claim. Before offering the certified copy, defendant introduced the following preliminary testimony. L. Hermann testified as follows : “ I am Secretary of the defendant; the company has not the custody or control of a deed from plaintiff to P. Pettybridge for any portion of ground of which defendant is in possession. It has not the custody nor control of a deed for any such ground from plaintiff to W. Van Vleit, or W. B. Harris. No such papers are in possession of the company.”
B. C. Whitman testified : “ I have made search among the papers shown me by L. Hermann, as belonging to the defendant, and cannot find either of the deeds by him referred to.”
W. G. Orrick says: “ I made search among the papers of J. R. Plunkett, deceased, former Secretary of defendant, for the papers referred to, and could not find them.” On cross-examination he said: “ I never had search made at the company’s office, and no authority to make the search I did.”
Robert Apple testified: “ I know of a deed from plaintiff to P. Pettybridge for twenty-five feet of North American ground. I bought of Pettybridge, and would not complete the transaction, because the deed was not acknowledged. So I went with the plaintiff to the office of Samuel Arnold, in Gold Hill, and the plaintiff there acknowledged the deed before him. Arnold was a Notary Public; he attached his certificate, and I paid for it after it was acknowledged. Pettybridge made transfer on the same paper to me, and acknowledged it before the same Notary. This occurred some time in the spring of 1863. I have not the deed now. I gave it to defendant.”
Then a copy of the deed, duly certified by the Recorder of Storey County to be a copy taken from his records, which also contained the Notary’s certificate, the certificate of the former Recorder of recordation of the instrument, etc., etc., all in due form, was offered in evidence. The plaintiff objected to its introduction, because there was no proof of the existence of the original, nor of its loss or destruction, and because it did not purport to be the deed of the plaintiff.
*119That there was such an instrument, was positively proved by Robert- Apple. That the instrument was lost or destroyed, it is tru*e, was not proven. Nor is any such proof necessary in regard to recorded instruments. All the statute requires as preliminary to the introduction of a certified copy of a recorded deed is to show either that it is lost or that the party wishing to use it has it not in his potoer. Here L. Hermann swears the company had not the custody or control of the paper. This is some proof, certainly, of the only material fact to be established. But it is very unsatisfactory. Witness does not state how he obtained his knowledge that the company had not the custody of the paper. He does not say he was the custodian of the papers of the company. He does not show that he made any search for the original. Indeed, he shows no circumstance which would entitle him to make the positive assertion he does make.
Ordinarily, we should have thought very little testimony on this head was necessary, because it was not to be supposed that the company would be custodian of a deed from O’Meara to Pettybridge. Naturally we would suppose that deed to be in the possession of the grantee; and, perhaps, under ordinary circumstances, if the Secretary had simply said he was the custodian of the company’s papers, and did not know of the whereabouts of the deed — that it had never been in the possession of the company that he knew of — this would have been sufficient. But in this case, Robert Apple proves that he delivered the deed to the company, and it having been once in possession of the company, they should have produced the deed, shown that it subsequently passed out of their possession, or that they had made an honest attempt to find it. If the evidence is fully reported, defendant does not show that any bona fide search was made for it. Mr. Whitman searched the papers handed to him by the Secretary, but the Secretary does not show he handed him all the papers. The proof was very meagr.e ; yet we hardly think the deed should have been finally rejected even on this proof.
It was a matter addressed to the discretion of the Judge. The Secretary of a company is usually the custodian of the papers of the company. If the Judge was not fully satisfied in this case that the Secretary was the custodian of all the papers of the company, it would certainly have been better to inquire on that point *120than reject a paper which was so essential to the defense. It appears, too, that the Secretary who formerly had charge of the papers of the company Avas dead, and that the present Secretary came into office after this deed was delivered to the company. That being the case, he may not have been aAvare that the company ever had the deed, and therefore felt the less necessity for looking for it. It Avonld most certainly have been more satisfactory if proper inquiries had been made on this subject; and if proper search had not already been made, time might have been given to the Secretary to make such search. This could have been done Avithout inconvenience or delay, as there Avas no jury in the case. The deed was a recorded instrument; the public usually look to the records without inquiring about the original. There is scarcely a probability that any material error could have occurred in the copying. Here there was proof outside the record that the plaintiff did execute the deed. There Avas no real doubt as to plaintiff having executed such a deed. We can hardly conceive that a Court of Equity is performing its legitimate duty when under such circumstances it rejects a deed AA’hich is essential to the defense, and gives judgment against a defendant for a large sum of money, not because the presiding Judge is convinced defendant ought to pay it, but because defendant has committed some technical error in making its defense.
If a complainant goes to trial in a Court of Equity and fails to make out a case justifying a decree in his favor, yet showing that he probably has an equity which he might make out at another time, his bill is dismissed Arithout prejudice, thus allowing time to begin aneAV, and not cutting him off from all chance of obtaining his just rights. So if a defendant evidently and beyond all reasonable doubts has a good defense, the Court should grant some delay and give some indulgence to enable him to make out that defense according to the prescribed forms of law. Courts of Equity are instituted to do justice, and not to play at games of chance or skill. Again, in this case, the objection raised to the admission of the deed was, that the loss of the deed was not properly shoAvn. Nothing of the kind had to be shown. Had the point been properly made— that defendant had failed to shoAv the original was not in its power —perhaps a further examination of Hermann might have removed the difficulty.
*121We do not think the Court made a wise and prudent use of its discretionary powers in rejecting the deed without further inquiry.
The other objection to this deed we can hardly treat seriously. The signature to the deed is spelled O’Mara. The plaintiff in his complaint spells his name O’Meara, the Notary in the certificate spells it O’Mera. Here we have three spellings of the name. But any English scholar knows that a, ea and e have in many words the same sound. Especially is it so in proper names and in many foreign words. Both e and ea frequently have the same sound as a, in fame and many other English words. Then even according to the strictest rules of pleading these names would be considered and treated as the same. They are idem sonans. But how are we to know what is the proper spelling of plaintiff’s name ? It is proved that he acknowledged the signature of John O’Mara as his signature. He acknowledged this particular deed as his deed. Can he avoid his own deed by getting a lawyer to spell his name wrong in a complaint filed ? If one of these spellings is right and the other wrong, from all the proof before this Court it must be presumed that O’Mara was right, for that was the signature plaintiff acknowledged, and O’Meara is wrong, for we have no further proof of the correctness of this spelling than that we find it in the complaint. We think it is hardly to be presumed that a lawyer always spells his client’s name right, especially when his client spells it differently.
But it is in reality a matter of no importance which spelled the name-right, or whether either of them spelled it right. A party can neither avoid his deed by omitting one letter of his name when he attaches his signature to it, nor by employing a lawyer to add an extra letter to the spelling when he files a complaint. The question here was, did the plaintiff — the man prosecuting this suit— make the deed offered in evidence. The proof was positive that he did acknowledge having made it, and 'that was sufficient reason for admitting it, without any inquiry as to the proper spelling of his name. .
The next paper offered in evidence was a certified copy of a deed from John O’Meara to W. B. Harris, dated June 11th, 1868. This was objected to as incompetent and irrelevant testimony ;■ only on the ground that it was made after plaintiff had conveyed all his interest in the mining ground to the Trustees of the defendant. The *122deed is for an interest of one hundred and thirty-seven and a half feet in the North American claim. It is very full, and purports to carry not only the one hundred and thirty-seven and a half feet, but any and all 'equities plaintiff may have had in that many feet in the North American Company’s claim. It also contains a full warrantee deed that said one hundred and thirty-seven and a half feet are clear and free from all incumbrances, sales or mortgages made by plaintiff.
At the time this deed was made, plaintiff had conveyed the legal title to all his feet or undivided interest in the mine to the Trustees of the corporation. But he certainly had an equity in those feet. He was entitled to one hundred and thirty-seven and a half shares of stock in lieu of the feet. There can be no doubt but it was the intention of the grantor to convey that equity. The language used sufficiently expresses that intention, although the words shares and stock do not appear, in the deed.
But where the intention of a party is sufficiently apparent, a Court of Equity will carry out that intention, even if the most appropriate language is not used to express what was meant. The proof shoAvs here that plaintiff had just one hundred and thirty-seven and a half feet of ground undisposed of when he deeded to the Trustees of the corporation, and that he was entitled to just one hundred and thirty-seven and a half shares of stock in lieu of those one hundred and thirty-seven and a half feet. What did he mean by making this deed? Either one of two things: to deed and transfer to Harris his right to demand the one hundred and thirty-seven and a half shares, or else to swindle Harris by deeding to him ground or feet which he had already deeded to others. In either event Harris was entitled to the stock. A mere verbal order to the Trustees to deliver certificates of the stock to Harris would have been sufficient. If this deed was intended as a written transfer of O’Meara’s right to the stock, as we think it clearly was, it is certainly sufficient. If, on the contrary, the deed was intended as a mere fraud, and a trick to get Harris’ money for nothing, a Court of Equity would not hesitate to give Harris the stock, in lieu of the mining ground which by the terms of the deed he was to have.
If the company issued the stock to Harris, who was equitably *123entitled to it, the Court would not grant its aid to the plaintiff to recover the same stock from the company. A party will not be allowed in a Court of Equity to establish a claim by showing his own fraud and deceit.
Ordinarily the measure of damages in.trover is the value of the article when converted, together with interest thereon, subject however to some qualifications.
The market value at time of conversion, and interest, will not in all cases be compensation to the plaintiff.
The true rule seems to be, the value of the article when converted, together with such additional damages as shall cover not only every additional loss which the plaintiff has sustained, but any additional value which the wrongdoer has obtained, or has it in his power to obtain.
. We cannot, of course, know what might be brought out on a future trial of this case, and can only reverse the judgment and send it back for further hearing ; but unless some new facts can be made to appear, different from those disclosed in this transcript, we can but express the hope that plaintiff will dismiss the case, and not again place himself in so unenviable a position as the evidence in this record has placed him. - Judgment reversed, and cause remanded for further proceedings.